Citation Nr: 0334066	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  96-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for swelling of the 
hands, feet, legs, and stomach, to include as a result of 
exposure to Agent Orange.

3.  Entitlement to service connection for hepatitis.  

4.  Entitlement to a disability rating in excess of 10 
percent for gastritis.  

5.  Entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.29, based on a period of VA 
hospitalization in excess of 21 days.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


REMAND

On November 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  With respect to the issues of 
entitlement to service connection for 
PTSD; entitlement to service connection 
for swelling of the hands, feet, and 
stomach, claimed as a result of exposure 
to Agent Orange; entitlement to service 
connection for hepatitis; entitlement to 
a disability rating in excess of 10 
percent for gastritis; and entitlement to 
a temporary total rating, pursuant to 
38 C.F.R. § 4.29, based on a period of 
hospitalization in excess of 21 days, the 
RO should send the veteran a letter that 
complies with the notification 
requirements of the VCAA, as well as 38 
U.S.C.A. § 5102, 5103 and 5103A (West 
2002).  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of records pertinent to the 
veteran's claim for SSA benefits and a 
copy of the determination awarding 
benefits.

3.  The RO should contact the State of 
Louisiana Department of Social Services 
and obtain copies of records pertinent to 
the veteran's case.

4.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him, since 1971, for mental 
illness, any disability manifested by 
swelling of the hands, feet, and stomach, 
and for hepatitis.

5.  The RO should contact the listed 
facilities and ask that they provide 
treatment records pertaining to the 
veteran, dated during the period from 
September 1971 to the present, from : (1) 
Charity Hospital (Tulane Ave., New 
Orleans, Louisiana 20115); (2) Long Beach 
Navy Shipyard Hospital (Long Beach, CA); 
(3) Dr. P. T. Yee (2153 Pacific Ave., 
Long Beach, CA 90806); (4) Dr. P. 
Marmarelis (1045 Atlantic Ave., Suite 
719, Long Beach, CA 90813); (5) The 
Western Hand Clinic, (200 W. Warclaw 
Road, Long Beach, CA 90807); (6) Charter 
Hospital (2055 Kellogg Ave., Corona, CA 
91719); (7) The Medical Center of 
Louisiana (1532 Tulane Ave., New Orleans, 
Louisiana 70140); and (8) Dr. R. E. 
Deichmann (2820 Napoleon Ave., New 
Orleans, Louisiana 70115); and (9) the VA 
Medical Centers (VAMCs) in Brentwood, CA; 
Long Beach, CA; Waltworth, CA; and St. 
Louis, Missouri.  

6.  The RO should obtain the veteran's 
records from the VA Medical Center in New 
Orleans, Louisiana, for the periods from 
September 1971 to December 1980, and May 
2002 to the present.

7.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and obtain the veteran's 
complete service personnel records, 
including his 201 File.  If these records 
cannot be located, please obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

8.  The RO should contact the veteran and 
ask that he clearly identify the 
stressful events he experienced in 
service.  The veteran should be asked to 
provide additional facts about his 
claimed stressful events, to specifically 
include the (beginning and ending) dates 
within a 60-day time period, places, and 
circumstances surrounding the stressful 
events he has set forth, the individuals 
involved, their units and duty stations, 
as well as the location and places of 
each of the following incidents:  

(a).  Having his base subject to mortar, 
sniper, and/or rocket attacks 
approximately two times a week;
(b).  Seeing men wounded by mortar rounds 
at Camp Eagle and/or Camp Evans and then 
helping out with the care of the wounded;
(c).  Having engaged in a firefight while 
going out on patrol on one occasion;
(d).  Handling dead bodies after a 
firefight and/or an attack on his base;
(e).  Seeing the remains of men who were 
killed by infiltrators while sleeping on 
guard duty at the same time the veteran 
had been sleeping on guard duty and for 
which the veteran received an Article 15; 
(f).  Serving time at Long Bin Prison 
where he was abused mentally and 
physically; 
(g).  Assaulting a fellow soldier and 
breaking his leg at the request of 
another soldier; and
(h).  Being assaulter by an officer (a 
Colonel), in approximately late December 
1970, while that officer was drunk.

Advise the veteran that this information 
is needed in order to obtain 
corroborative evidence of all alleged 
stressors and that the veteran must be as 
specific as possible, as an adequate 
search for corroborating information 
cannot be properly conducted without the 
requested details.

Ask the veteran to identify the names, 
addresses, and unit numbers of people who 
have knowledge of what happened to him 
during service.  Ask the veteran to 
submit written statements from persons 
with knowledge of what happened to him 
during service.


9.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's claimed 
in-service stressors.  The veteran served 
in the U.S. Army from September 1969 to 
September 1971.  His military 
occupational specialty was a "clerk", 
and his unit assignment was with the 
101st Airborne Division, Headquarters and 
Headquarters Company, 3d Battalion 
(Airmobile), 187th Infantry, for the 
period from October 1970 to October 1971.  
Send USASCRUR copies of the veteran's 
service personnel record, to include the 
DA Form 20 or its equivalent, showing his 
service dates, duties, and units of 
assignment, to specifically include any 
assignments in the Republic of Vietnam.  
In doing so, the RO should ask that 
USASCRUR to undertake efforts to provide 
corroborating/verifying information, if 
any, as to the following events:  

(i) Whether a Lewis Harper was wounded 
(i.e., a head wound) in approximately 
December 1970;, a Larry Brown (from 
Morra, CA) was killed in approximately 
March 197; Owen Hampton was killed; and a 
soldier named "Terry" was killed while 
on patrol, while they all served with the 
101st Airborne.

(ii).  While serving with 101st Airborne 
at bases outside of Phi Bye, the veteran 
claims that he either saw or experienced 
the following events:

(a).  Having his base subject to mortar, 
sniper, and/or rocket attacks 
approximately two times a week;
(b).  Seeing men wounded by mortar rounds 
at Camp Eagle and/or Camp Evans and then 
helping out with the care of the wounded;
(c).  Having engaged in a firefight while 
going out on patrol on one occasion;
(d).  Handling dead bodies after a 
firefight and/or an attack on his base;
(e).  Seeing the remains of men who were 
killed by infiltrators while sleeping on 
guard duty at the same time the veteran 
had been sleeping on guard duty and for 
which the veteran received an Article 15; 
(f).  Serving time at Long Bin Prison 
where he was abused mentally and 
physically; 
(g).  Assaulting a fellow soldier and 
breaking his leg at the request of 
another soldier; and
(h).  Being assaulter by an officer (a 
Colonel), in approximately late December 
1970, while that officer was drunk.


10.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), the RO 
should make arrangements with the 
appropriate VA medical facility to 
schedule the veteran for a psychiatric 
examination in order to determine the 
existence and etiology of any psychiatric 
disorder found, if any.  In addition, if 
the RO determines that the evidence 
corroborates a claimed in-service 
stressor, a list of the stressor or 
stressors found by the RO to be 
corroborated should be provided to the 
examiner for review.  The claims folder, 
to include a copy of this remand, must be 
made available to and be reviewed by the 
examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Based on the examination results 
and a review of the claims folder, the 
examiner is asked to address the 
following questions:

(i)  Does the veteran satisfy the 
criteria for a diagnosis of PTSD?
(ii).  If PTSD is demonstrated, the 
examiner is request to identify the 
stressor or stressors that caused the 
veteran's PTSD, and to specify the 
evidence relied upon to support the 
diagnosis.
(iii).  If the veteran is found to a 
psychiatric disorder (other than PTSD), 
the examiner is requested to specify 
whether it is at least as likely as not 
that an acquired psychiatric disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service; or whether a psychosis was 
manifested within one year following the 
veteran's separation from service.


11.  The RO should schedule the veteran 
for a examination by a physician with 
appropriate expertise to determine the 
existence and etiology of any current 
present disability of the hands, feet, 
legs, and stomach.  The claims folder, to 
include a copy of this remand, must be 
made available to and be reviewed by the 
examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Based on the examination results 
and a review of the claims folder, the 
examiner is asked to address the 
following questions:

(i).  Does the veteran currently suffer 
from a disability manifested by swelling 
in the hands, feet, legs, and stomach?  
Please specify the diagnosis or 
diagnoses.
(ii).  With respect to each currently 
present disorder of the hands, feet, 
legs, and stomach, state whether it is at 
least as likely as not that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service, including the presumed exposure 
to herbicides?


12. The RO should schedule the veteran 
for a examination by a physician with 
appropriate expertise to determine the 
existence and etiology of any current 
disability manifested by hepatitis or any 
current disability of the liver.  The 
claims folder, to include a copy of this 
remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  Based on the 
examination results and a review of the 
claims folder, the examiner is asked to 
address the following questions:

(i).  Has the veteran developed 
hepatitis?
(ii).  If so, state whether it is as 
least as likely than not that such 
hepatitis is attributable to the 
veteran's military service?
(iii).  With respect each currently 
present liver disorder , state whether it 
is at least as likely as not that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service.

13.  The RO should schedule the veteran 
for a examination by a physician with 
appropriate expertise to determine the 
nature and severity of his service-
connected gastritis.  The claims folder, 
to include a copy of this remand, must be 
made available to and be reviewed by the 
examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Based on the examination results 
and a review of the claims folder, the 
examiner is asked to address the 
following questions:  

(i)  Is the veteran's gastritis 
manifested any of the following:  
persistently recurrent epigastric 
distress with dysphagia, pyrosis, or 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health; 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of  health;
(ii)  Is the veteran's gastritis 
manifested by any of the following:  
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia or other symptom 
combinations productive of severe 
impairment of health.
(iii).  Is the veteran's gastritis 
manifested by mild residuals such as 
disturbances of bowel function with 
occasional episodes of abdominal 
distress; moderate residuals such as 
frequent episodes of bowel disturbance 
with abdominal distress; or severe 
residuals such as diarrhea, or 
alternating diarrhea and constipation, 
with more or less constant abdominal 
distress.  

14.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.

15.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, by he may furnish additional evidence and 
argument during the appropriate time frame.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





